DICKINSON, Presiding Justice,
concurring in part and in result:
¶ 55. I agree only with so much of the majority as holds that “this matter hinges on Mississippi contract law.” So any right to notice from the taxpayers must flow from the contracts; the Tax Commission— which had no contract with the sureties— had no duty to provide notice to the sureties; and the sureties’ ultimate liability on the bonds is a matter that, if not agreed by the parties, must be established in the courts.
LAMAR, J., JOINS THIS OPINION.